Name: Council Regulation (EEC) No 945/92 of 14 April 1992 preventing the supply of certain goods and services to Libya
 Type: Regulation
 Subject Matter: competition;  Africa;  air and space transport;  international affairs
 Date Published: nan

 15. 4. 92 Official Journal of the European Communities No L 101 /53 COUNCIL REGULATION (EEC) No 945/92 of 14 April 1992 preventing the supply of certain goods and services to Libya THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the United Nations Security Council, acting under Chapter VII of the Charter of the United Nations, has decided in its Resolution 748 (1992) of 31 March 1992, upon the measures all States have to take against Libya as from 15 April 1992 in order to obtain the compliance of that country with Resolution 731 (1992) of 21 January 1992 ; Whereas the measures thus taken contain a selective embargo on trade with Libya, including trade based on existing rights or obligations arising before 15 April 1992 ; whereas in these circumstances, the trade between the Community and Libya, specifically referred to, has to be prevented ; Whereas the Community and its Member States, meeting within the framework of political cooperation, have expressed their strong support for the measures decided by the Security Council ; Whereas the Community and its Member States have agreed to have recourse to a Community instrument in order to ensure uniform implementation throughout the Community of certain of these measures ; Whereas this Regulation should not affect air transport services to the extent that they are justified by significant humanitarian needs ; Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, aircraft is destined to land in or has taken off from the territory of Libya. 2. Permission shall, however, be granted when the particular flight has been approved on grounds of signifi ­ cant humanitarian need by the Committee set up pursuant to paragraph 9 of Resolution 748 (1992) of the United Nations Security Council . 3 . The activities and operation of all Libyan Arab Airlines offices shall be prohibited. Article 2 It shall be prohibited to supply or provide, directly or indirectly :  any aircraft or aircraft components to Libya,  any engineering and maintenance servicing of Libyan aircraft or aircraft components,  any certification of air-worthiness for Libyan aircraft,  payment of new claims against existing insurance contracts for Libyan aircraft,  any new direct insurance for Libyan aircraft. Article 3 Articles 1 and 2 shall apply, notwithstanding any rights or obligations conferred or imposed by any international agreement or any contract entered into or any licence or permit granted before 15 April 1992. Article 4 This Regulation shall apply to activities, carried out in or from the territory of the Community, including its air space, or by means of aircraft or ships flying the flag of a Member State, or by any national of the Community. Article 5 HAS ADOPTED THIS REGULATION : Article 1 1 . Member States shall deny permission to any aircraft to take off from, land in or overfly their territory if the This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 April 1992. For the Council The President Joao PINHEIRO